108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nathaniel FRANKLIN, Appellant,v.TYSON'S MEXICAN ORIGINAL, Appellee.
No. 96-1979.
United States Court of Appeals, Eighth Circuit.
Submitted March 3, 1997.Decided March 10, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Nathaniel Franklin appeals the district court's1 grant of summary judgment to Tyson's Mexican Original in his employment discrimination action.  We dismiss the appeal for lack of appellate jurisdiction because Franklin's notice of appeal was untimely.  See Fed.  R.App. P. 4(a)(1), 26(a), 26(b).


2
Accordingly, the appeal is dismissed.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas